Exhibit 10.2


OPERATING AGREEMENT


THIS OPERATING AGREEMENT (the “Agreement”) is made and entered into among the
following parties as of February 11, 2011 in Shandong, the People’s Republic of
China (“China” or the “PRC”):
 
Party A:Tengzhou City Yangshi Keguang Electronics Co., Ltd.
 
Address:  No. 1, Zhidali Rd, Tengzhou Economic Development Zone, Shandong
Province
 
Party B:  Shandong Zhidali Industrial Co., Ltd.
 
Address:  No. 1, Zhidali Rd., Tengzhou Economic Development Zone
 
Party C:  Yang Zhiqiang
 
ID No.: 370826197612094638
 
Party D:  Meng Xianhua
 
ID No.: 370826194712084628





WHEREAS:
 
1.
Party A is a wholly foreign-owned enterprise duly incorporated and validly
existing under the People’s Republic of China (the “PRC”) law, which has the
technology, expertise, practical experience and professional technicians to
provide consulting services relevant to the development and operation of Party
B’s business.

 
2.
Party B is a limited liability company duly incorporated and validly existing
under the PRC law;

 
3.
Party C and Party D are shareholders of Party B who collectively own 100% of the
equity interests of Party B;

 
4.
Party A has established a business relationship with Party B pursuant to an
Exclusive Technical Consulting Service Agreement entered into by and between
them dated as of February 11, 2011 (the “Service Agreement”);

 
5.
Pursuant to the Service Agreement, Party B shall pay Party A certain fees as set
forth in the Service Agreement, and the daily operations of Party B will have a
material effect on its ability to pay such fees to Party A;

 
6.
The Parties desire to enter into this Agreement to provide for Party A’s
guarantee of expenses and losses of Party B and clarify matters in connection
with Party B’s operation.

 
 
1

--------------------------------------------------------------------------------

 
 
NOW THEREFORE, through mutual discussion, all parties to this Agreement have
agreed as follows:
 
1.
Party A agrees, subject to the satisfaction by Party B of the relevant
provisions herein, to serve as guarantor for Party B in contracts, agreements or
transactions relating to Party B’s operations that are entered into between
Party B and any other third party, to provide full guarantee for the performance
of such contracts, agreements or transactions by Party B. Party B agrees, as
counter-guarantee, to pledge the receivable account from its operations and its
entire assets to Party A. According to the aforesaid guarantee arrangement,
Party A may, when necessary, enter into written guarantee contracts with Party
B’s counter-parties thereof to assume the guarantee liability as the guarantor ,
and Party B, Party C and Party D shall take all necessary actions (including but
not limited to executing relevant documents and transacting relevant
registrations) to carry out the arrangement of counter-guarantee to Party A.

 
2.
In consideration of the requirement of Article 1 herein and to ensure the
performance by Party B of its obligations under the Service Agreement, Party B,
Party C and Party D hereby jointly agree that Party B shall not conduct any
transaction which may materially affect its assets, obligations, rights or
operation (excluding business contracts entered into in the ordinary course of
Party B’s regular operations and the liens obtained by relevant counter parties
due to such contracts) without Party A’s prior written consent. Such
transactions shall include, but are not limited to, the following matters:

 

 
2.1
borrowing money from any third party or assuming any debt;

 

 
2.2
selling to or acquiring from any third party any asset or right, including but
not limited to any intellectual property right;

 

 
2.3
providing any guarantee for any third party with any of its assets or
intellectual property rights; or

 

 
2.4
assigning to any third party its business agreements.

 
3.
In order to further ensure the performance by Party B of its obligations under
the Service Agreement, Party B, Party C and Party D hereby jointly agree to
accept the corporate policy advice and guidance provided by Party A from time to
time during the term of this Agreement in connection with Party B’s daily
operations as well as the financial management and the recruitment, retention
and dismissal of Party B’s employees.

 
4.
Party B, Party C and Party D hereby jointly agree that Party C and Party D shall
cooperate to appoint the persons recommended by Party A as the directors of
Party B, and Party B shall appoint Party A’s senior managers as Party B’s
General Manager, Chief Financial Officer, and other senior officers. If any of
the above senior officers leaves or is dismissed by Party A, he or she will lose
the qualification to take any position in Party B and Party B shall appoint such
other senior officers of Party A recommended by Party A to take such position.
The persons recommended by Party A in accordance with this Article herein shall
comply with the stipulation on the qualifications of directors, General Manager,
Chief Financial Officer, and other senior officers pursuant to applicable law.

 
 
2

--------------------------------------------------------------------------------

 
 
5.
Party B, Party C and Party D hereby jointly agree and confirm that Party B shall
first seek guarantee from Party A if such guarantee is required for Party B’s
performance of any contract or loan for working capital in the course of
operation. In such case, Party A shall have the right but not the obligation to
provide the appropriate guarantee to Party B at its own discretion. If Party A
decides not to provide such guarantee, Party A shall issue a written notice to
Party B immediately and Party B shall seek a guarantee from a third party.

 
6.
In the event that any of the agreements between Party A and Party B terminates
or expires, Party A shall have the right but not the obligation to terminate all
agreements between Party A and Party B, including but not limited to the Service
Agreement.

 
7.
Any amendment and supplement of this Agreement shall be made in writing. The
amendment and supplement duly executed by all parties shall be deemed as a part
of this Agreement and shall have the same legal effect as this Agreement.

 
8.
If any clause hereof is judged as invalid or unenforceable according to relevant
laws, such clause shall be deemed invalid only within the applicable area of the
Law and shall not affect the validity or enforceability of any other clause in
this Agreement in any way.

 
9.
Party B shall not assign or transfer its rights and obligations under this
Agreement to any third party without the prior written consent of Party A. Party
B hereby agrees that Party A may assign and transfer its rights and obligations
under this Agreement subject only to a written notice to Party B by Party A, and
no any further consent from Party B will be required.

 
10.
All parties acknowledge and confirm that any oral or written materials
communicated pursuant to this Agreement are confidential documents. All parties
shall keep all such documents confidential and not disclose any such documents
to any third party without prior written consent from other parties except under
the following conditions: (a) such documents are known or shall be known by the
public (other than when the receiving party discloses such documents to the
public without authorization); (b) any documents disclosed in accordance with
applicable laws or rules or regulations of a stock exchange with jurisdiction;
(c) any documents required to be disclosed by any party to its legal counsel or
financial consultant for the purpose of the transactions contemplated under this
Agreement, provided that such legal counsel or financial consultant shall also
comply with the confidentiality as stated hereof. Any disclosure by employees or
agents employed by any party shall be deemed the disclosure of such party and
such party shall assume all liabilities resulting from such disclosure. This
Article shall survive the termination of, amendment of, cancellation of or the
inability to perform any other clause in this Agreement.

 
11.
This Agreement shall be governed by and construed in accordance with PRC law.

 
12.
The parties shall strive to settle any dispute arising from the interpretation
or performance of this Agreement through friendly consultation. In case no
settlement can be reached through consultation, each party can submit such
matter to China International Economic and Trade Arbitration Commission
(“CIETAC”) for arbitration in accordance with the then effective rules of
CIETAC. The arbitration proceedings shall take place in Beijing and shall be
conducted in Chinese. The arbitration award shall be final and conclusive and
binding upon all the parties.

 
 
3

--------------------------------------------------------------------------------

 
 
13.
This Agreement shall be executed by a duly authorized representative of each
party as of the date first written above and shall become effective
concurrently.

 
14.
The parties confirm that this Agreement shall constitute the entire agreement of
the Parties with respect to the subject matters therein.

 
15.
The term of this Agreement is 20 years unless earlier terminated in accordance
with Article 16 herein or pursuant to any other relevant agreements reached by
all parties. This Agreement may be extended at Party A’s written request prior
to the expiration of this Agreement for additional terms of 20 years each.

 
16.
This Agreement shall terminate upon expiration of its term unless renewed in
accordance with Article 15 herein. During the term of this Agreement, Party B
shall not terminate this Agreement. Notwithstanding the above stipulation, Party
A shall have the right to terminate this Agreement at any time by issuing a
thirty (30) day prior written notice to Party B, and this Agreement shall
terminate unless assigned in accordance with Article 9 hereof prior to the end
of such notice period.

 
17.
This Agreement may be executed in one or more original or facsimile copies.

 
 [Reminder of this page intentionally left blank.]
 
 IN WITNESS THEREOF each party hereto has caused this Agreement to be duly
executed by itself or a duly authorized representative on its behalf as of the
date first written above.
 
 
4

--------------------------------------------------------------------------------

 
 

 
Party A: Tengzhou City Yangshi Keguang Electronics Co., Ltd.
Authorized Representative: Yang Zhiqiang
Seal:

 
Party B: Shandong Zhidali Industrial Co., Ltd.
Authorized Representative: Yang Zhiqiang
Seal:

 
Party C: Yang Zhiqiang
Signature:
 
Party D: Meng Xianhua
Signature:

 
5